DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/02/2021 has been entered. Claims 1-3, 5-20, and 25 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 15, line 10, “garget” has been changed to 
“target”.


Allowable Subject Matter
Claims 1-3, 5-20, and 25 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  

In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a method for determining at least one mechanical parameter for a sample having a target region using constructive shear wave displacement, the method comprising: generating three or more shear waves comprising at least a first shear wave in the target region at a first excitation position and a second shear wave in the target region at a second excitation position and a third shear wave in the target region at a third excitation position, the first, second and third excitation positions defining a common plane comprising the first and second excitation positions so that the first and second shear waves propagate along the common plane to constructively interfere at a midpoint on the common plane between the first, second and third excitation positions; transmitting tracking pulses in the target region at a tracking position, the tracking position comprising the midpoint on the common plane between the first, second and third excitation positions to track constructive interference between the first, second and third shear waves at the midpoint, wherein the first, second and third excitation positions are equidistant from the tracking position; receiving corresponding echo signals for the tracking pulses at the tracking position in the target region; and determining at least one mechanical parameter of the target region based on at least one parameter of a constructive shear wave 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a computer program product for determining at least one mechanical parameter for a sample having a target region using constructive shear wave displacement, the computer program product comprising a non-transient computer readable medium having computer readable program code embodied therein and configured for execution by a processor or a controller, the computer readable program code comprising one or more modules comprising: computer readable program code configured to generate three or more shear waves comprising at least a first shear wave in the target region at a first excitation position, a second shear wave in the target region at a second excitation position, and a third shear wave in the garget region at a third excitation position, the first, second and third excitation     positions defining a common plane comprising the first, second and third excitation positions so that the first, second and third shear waves propagate along the common plane to constructively interfere at a midpoint on the common plane between the first, second and third excitation positions; computer readable program code configured to transmit tracking pulses in the target region at a tracking position, the tracking position comprising the midpoint on the common plane between the first, second and third excitation positions to track constructive interference between the first, second and third shear waves at the midpoint, wherein the first, second and third excitation positions are equidistant from the tracking position; and computer readable program code configured to determine the at least one mechanical parameter of the target region based on at least one parameter of a constructive shear wave displacement from the first, second and third shear waves simultaneously displacing tissue at the tracking position, as recited in claim 15.


Claims 2-3, 5-14, 16-17, 19-20, and 25 are allowed at least by virtue of their dependency upon an allowable base claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793